LICENSE AND TECHNICAL ASSISTANCE AGREEMENT

 
between

 
WUHAN BLOWER CO., LTD.

 
and

 
MITSUBISHI HEAVY INDUSTRIES, LTD.



--------------------------------------------------------------------------------



INDEX


Article 1. Definitions
1
Article 2. Grant of Rights
3
Article 3. Technical Assistance
3
Article 4. Payment
5
Article 5. Property
10
Article 6. Improvement
11
Article 7. Secrecy
12
Article 8. (Intentionally left blank)
14
Article 9. Warranty
14
Article 10. Delivery of documentation
15
Article 11. Assignment
16
Article 12. Trademark and Marking
16
Article 13. Termination
17
Article 14. Force Majeure
19
Article 15. Arbitration
19
Article 16. Governing Law
20
Article 17. Period of Agreement
20
Article 18. Ratification and Effective Date
20
Article 19. Competitive Products
20
Article 20. Subcontract for components
20
Article 21. No agency Relationship
23
Article 22. Entire Agreement and Variations
23
Article 23. Notices
23
Article 24. Attachments
24

 
Attachment 1: Content of Information
Attachment 2: Possible Collaboration Fields
Attachment 3: Conditions of WBC personnel Training in Japan
Attachment 4: Conditions of MHI personnel dispatch
Attachment 5: Scope & Specification of Components to be supplied by MHI



--------------------------------------------------------------------------------



License and Technical Assistance Agreement
 
This Agreement made and entered into as of July 5, 2005, between Wuhan Blower
Co., Ltd., a corporation organized and existing under the laws of the People’s
Republic of China, having its principal office at Cang Long dao Science Park
East Lake Technology Development Zone, PRC (hereinafter called “WBC”), and
Mitsubishi Heavy Industries, Ltd., a corporation organized and existing under
the laws of Japan, having its principal office at 16-5, Konan 2-chome,
Minato-ku, Tokyo 108-8215 JAPAN (hereinafter called “MHI”).
 
WITNESSETH:
 
WHEREAS, MHI and Wuhan Blower Works made a license agreement for Centrifugal
Fans and Axial Flow Fans in December 1987, and its extension agreement in
January 1998. However, the extension agreement has terminated in 2003, and
 
WHEREAS, Wuhan Blower Works managed by the government was dissolved and WBC was
newly established as a private company in April 2004, and
 
WHEREAS, MHI has developed certain technologies for Centrifugal Fans and Axial
Flow Fans from those licensed to Wuhan Blower Works, and
 
WHEREAS, for expanding its sales activities in P.R.C., WBC desires to obtain a
license to design, manufacture and sell Licensed Product (as hereinafter
defined) based on the technologies further developed by MHI as mention above.
 
WHEREAS, MHI is willing to license WBC the rights of the Licensed Product under
the know-how, technical information, owned and controlled by MHI and to furnish
WBC with technical services therefore.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
Article 1.   Definitions
 
In this Agreement, the following expressions have the following meanings:
 

--------------------------------------------------------------------------------


 

1.1          
The term “Licensed Product” means AXIAL FLOW FANS for more than 600MW-class
developed, designed and commercially produced and sold by MHI as of the date of
execution hereof.

 

1)  
The term “Information” means MHI’s proprietary confidential drawings,
specifications and other technical information necessary for the design, sales,
assembly, installation, operation and maintenance of the Licensed product and
any other services rendered hereinafter as described in Attachment 1 “Content of
Information.”

 

1.2           
The term “Territory” means the territory of the People’s Republic of China
(hereinafter called “PRC”), excluding Taiwan, Hong Kong and Macao.

 

1.3           
“Effective Date” means the date when both parties make signature of this
Agreement.

 

1.4           
“Net Sales Price” in respect of a Licensed Product means the total selling price
invoiced by WBC to its customers, distributors or dealers in respect of the
Licensed Product, less only costs for (i) packing, transportation and shipping
insurance, (ii) value added tax and import duty, (iii) the subcontract price for
components and/or parts supplied by MHI pursuant to this Agreement, and (iv)
components purchased by WBC with no technical relation to Information such as
motors. In any case in which the Net Sales Price is reduced by reason of any
subsidies, such subsidies shall be added to such Net Sales Price before
calculating the Royalty payable to MHI pursuant to Article 4.

 

1.5           
“Unusual Development” shall mean significant development or improvement made by
either party regarding Information or Licensed Products, particularly the
development or improvement which consumes major expenditure for such development
or improvement, or offers a considerable commercial advantage.

 

1.6           
“Technical Collaboration Meeting” means the meeting that shall be held at MHI
Nagasaki Machinery Works between MHI and WBC, for three days term at most, once
a year maximum, for discussing not about specific projects, but about general
technical issues and market strategy.

 
-2-

--------------------------------------------------------------------------------


 
Article 2.   Grant of Rights
 

2.1           
Subject to the provisions of this Agreement, MHI hereby grants to WBC a
non-exclusive right to make, use and sell the Licensed Product in the Territory
under the Information owned and controlled by MHI as specified in the Article 1
hereof and technical assistance rendered to WBC pursuant to this Agreement

 

2.2           
WBC may sell the Licensed Product outside the Territory, on condition that WBC
shall discuss its conducting sales promotion with MHI in advance and obtain the
prior written consent on selling the Licensed Product to outside the Territory
from MHI of each project.

 

2.3           
No right to grant a sub-license hereunder to any third parties is granted to WBC
without the prior written consent of MHI.

 

2.4           
MHI agrees to supply WBC, upon the request of WBC, with the parts and/or
components of the Licensed Product under the terms and prices provided in
Article 20 and WBC agrees to purchase such parts and/or components of the
Licensed Product from MHI where necessary. The supply of such materials, parts,
equipment, tooling and instruments shall be contracted separately.

 

2.5           
MHI shall provide suitable recommended sub-vender list to WBC. Further WBC can
purchase any components, any parts outside of Territory from MHI’s recommended
sub-vender list with prior consent of MHI.

 
Article 3.   Technical Assistance
 
In accordance with any Article of this Agreement, the following technical
assistances shall be provided by MHI to WBC to the extent considered necessary
by MHI hereunder.
 

3.1           
Technical Documents

 
MHI, whichever later within sixty (60) days after the Effective Date of this
agreement, or within thirty (30) days after MHI’ receipt of 1st installment of
the Initial Fee in accordance with Article 4.2.1 hereof; will furnish WBC with
such Information as the documentation relating to the Licensed Product listed
Attachment 1. Technical Documents means the existing documents that are used in
MHI at the Effective Date.
 
-3-

--------------------------------------------------------------------------------


 

3.2           
Training

 
At the request of WBC, during the term hereof, MHI will accept the one time
training in Japan at MHI’s factory for technical instruction and training,
according to the terms and conditions in Article 4 and Attachment 3.
 
Contents of Training shall be limited to;
 
- Maximum 8 trainees per training mission
- Maximum 30 days per training mission
- 1 training missions
 

3.3           
Engineering Service

 

3.3.1  
Engineering Service in the Territory

 
At the request of WBC, even in the case of the request from WBC derived from
MHI’s recommendation, during the term of this Agreement, under the availability
of MHI’s engineer, MHI will provide WBC, in the Territory, with reasonable
number of MHI’s technical personnel to assist WBC in manufacturing and/or
producing the Licensed Product, according to the terms and conditions in Article
4.5 and Attachment 4.
In case WBC requires MHI to dispatch his personnel to promote WBC sales, MHI
agree to dispatch his technical and/or commercial personnel to the Territory
under the same condition of this Article.
 

3.3.2  
Engineering Service at MHI’s office in Japan

 
At the request of WBC by way of e-mail or telefax during the terms of this
Agreement, under the availability of MHI’s engineer, MHI will review the works
of WBC by MHI’s engineer at their own office in Japan after the technical
documents provided to WBC, according to the terms and conditions in Article 4.5
and Attachment 4. In case MHI will accept to render such services, MHI shall
inform WBC of the records of Man-Hours for the required services in weekly basis
during the period of the service. WBC and MHI shall mutually discuss and agree
with the claimed Man-Hours in good faith.
 
-4-

--------------------------------------------------------------------------------


 

3.4            
Personnel of either MHI or WBC during the period that they are on the premises
of the other party shall act in accordance with all rules and regulations
prevailing on the premises of such other party. However, such personnel of
either party shall be considered for any purposes to be an employee of the
other.

 

3.5           
All documents, drawings or otherwise assistances delivered or furnished
hereunder will be basically in English or sometimes in Japanese due to MHI own
reasons as agreed between the parties hereto and contain metrical system
measurements, qualities and standards normally used by MHI and giving the
necessary standards if necessary, and MHI will not be required to provide
interpreters or translating services in any case. If any reasonable doubt
appears, MHI agree to clarify it as soon is possible.

 

3.6           
In addition to the Information listed in Attachment 1, MHI and WBC may discuss
and conclude further license agreement regarding the technologies as per
Attachment 2.

 

3.7           
Based on the request from WBC, under MHI’s engineers’ availability, Technical
Collaboration Meeting can be held at Nagasaki, without Engineer Service Fee as
per Article 4.5. All of the expense regarding the Collaboration Technical
Meeting such as accommodation and transportation shall be born by WBC.

 
Article 4.   Payment
 

4.1            
License Fee

 
In consideration of the Licenses granted to Article 2 and of Information
provided under Article 3, WBC shall pay to MHI the following initial fee,
royalties and charges by T.T. Remitance or Letter of Credit.
 
-5-

--------------------------------------------------------------------------------


 

4.2           
Initial Fee

 
Initial Fee of JPY 33,000,000 (Thirty Three Million Japanese Yen) shall be paid
in the two installments by Letter of Credit;
 

4.2.1  
JPY 13,200,000 shall be paid by WBC to MHI after the Effective Date of this
Agreement in the following terms and conditions.

WBC shall open the irrevocable Letter of Credit issued by a first class bank in
favor of MHI, covering forty (40) percent of Initial Fee, within 30 days after
the Effective Date. The Credit shall be available against MHI’s draft(s) drawn
at Sight on the opening bank for 100 percent of the invoiced value accompanied
by the copy of this Agreement with endorsements of both parties. Payment shall
be effected by the opening bank telegraphic transfer against presentation to
them aforesaid draft(s) and document. The Letter of Credit shall be valid until
the 60 days after the Effective Date.
 

4.2.2  
JPY 19,800,000 shall be paid by WBC to MHI after WBC receives shipping advice of
the Technical Document from MHI. WBC shall 30 days prior to the date of the
delivery, open the irrevocable Letter of Credit issued by a first class bank in
favor of MHI, covering sixty (60) percent of Initial Fee. The Credit shall be
available against MHI’s draft(s) drawn at Sight on the opening bank for 100
percent of the invoiced value accompanied by the copy of the following
documents. Payment shall be effected by the opening bank telegraphic transfer
against presentation to them aforesaid draft(s) and documents, The Letter of
Credit shall be valid until the 30 days after shipment is effected.

 

 
-
Airway bill and list of the documentation as per Attachment 1 in one (1) copy
each

 

 
-
A commercial invoice covering sixty (60) percent of the total Initial Fee in
five (5) copies

 

 
-
A sight draft covering sixty (60) percent of the total Initial Fee in five (5)
copies

 
-6-

--------------------------------------------------------------------------------


 
The banking charges of both parties incurred in China in the execution of the
contract shall be borne by WBC and those incurred outside of china shall be
borne by MHI.
 

4.3           
Royalties

 
Royalties shall he paid as hereinafter provided in respect of all the Licensed
Product manufactured and used and/or sold by WBC during the continuance of this
Agreement.
 

4.3.1  
Axial Flow Fan

 
a) Licensed Product sold in Territory

(i)  
New project at the rate of 3.0 percent on Net Sale Price

 

(ii)  
After sales service at the rate of 3.0 percent on Net Sales Price

 
b) Licensed Product sold outside Territory, according to 2.2 hereof
 
          (i) New project at the rate of 3.5 percent on Net Sale Price
 
         (ii) After sales service at the rate of 3.5 percent on Net Sales Price
 

4.3.2  
Half year payment and report

 
Payment of the royalties specified above in this Article shall be made MHI
within sixty (60) days after the expiration of each half-yearly period, ending
on the 30th day of June and the 31st day of December in each calendar year in
respect of the Licensed Product manufactured, used and/or sold in each
half-yearly period.
 
Each payment shall be accompanied by a statement in writing certified as correct
by a responsible officer of WBC and showing the number or quantity itemized by
each type of Licensed Product, name of customer, name of project, and value with
price breakdown into each component covering the purchased components such as
motors as well as the licensed components of all the Licensed Product
manufactured, used and/or sold by WBC during the relevant half-yearly period.
 
-7-

--------------------------------------------------------------------------------


 
For the purpose of calculating the amounts due to MHI in respect of the
half-yearly periods referred to above, any Net Sales Price of WBC expressed in
currencies other than Japanese Yen shall be converted into Japanese Yen based on
the nominal central rate quoted by the Bank of China in the Territory on the day
next after the end of the half-yearly period in respect of which payment is to
be made.
 
The payment hereof shall be made as per Article 4.7. within 30 days after WBC
receives 5 copies of commercial invoice covering the amount of royalty of each
half year term.
 

4.4           
Training Fee

 
Fee for Training as per Article 3.2 shall be included in Initial Fee as per
Article 4.2. In case that additional Training would be executed, the
compensation shall be made as follows;
 
WBC shall pay 350,000 Japanese Yen per day inclusive of trainer, training text
and necessary facilities.
 
Amount due pursuant to this provision shall be paid to MHI by WBC within sixty
(60) days after 30th day of June and 31st day of December in each year for
Training rendered by MHI during the six (6) month period preceding such date.
The payment hereof shall be made as per Article 4.7 within 30 days after WBC
receives the following documents.
 

(a)  
5 copies of invoice covering 100 percent amount to be paid

   

(b)  
1 original training record certified by representative of WBC and MHI

   

(c)  
1 sight draft covering the above same amount

   

4.5           
Engineering Service Fee

 

4.5.1  
Engineering Service in the Territory

 
For all personnel furnished by MHI, including commercial personnel for business
support, in accordance with Article 3.3 hereof, WBC shall pay 120,000 Japanese
Yen per each MHI’s engineer/day.
 
-8-

--------------------------------------------------------------------------------


 
Amount due pursuant to this provision shall be paid to MHI by WBC within sixty
(60) days after 30th day of June and 31rd day of December in each year for the
technical services rendered by MHI during the six (6) month period preceding
such date.
 
Personnel dispatched from MHI shall not stay continuously in the Territory more
than 183 days.
 

4.5.2  
Engineering Service at MHI’s office in Japan

 
In case of the Service of MHI rendered at their own office in Japan, after WBC’s
receipt of Technical Documents provided by MHI as per Article 3.1, the fee for
such services as the above shall be JPY 15,000 per Man-Hour.
 

4.5.3  
Payment for Engineering Service

 
The payment hereof shall be made as per Article 4.7 within 30 days after WBC
receives the following documents.
 

(a)  
5 copies of invoice covering 100 percent amount to be paid

   

(b)  
1 original working record certified by representative of WBC and MHI

   

(c)  
1 sight draft covering the above same amount

   

4.6           
All payments under this Agreement shall be inclusive of withholding tax (income
tax) and exclude other taxes imposed on MHI in P.R.C. WBC may deduct from
payments of royalties to MHI withholding taxes (income taxes) imposed by the
taxation authorities of PRC under the relevant convention between Japan and PRC
for the avoidance of double taxation with respect to income tax, provided that
WBC provides to MHI tax receipt issued by P.R.C. tax authorities and any other
documents if necessary to enable MHI to claim a credit for that withholding tax
in Japan. If any other taxes are imposed on MHI in respect of such amounts by
authorities of P.R.C. in prevailing laws and regulation, WBC shall compensate
MHI for such taxes.

 

4.7           
All of the payments due hereunder shall be made in the currency of Japanese Yen
and shall be made by WBC via telegraphic transfer to MHI’s account as specified
hereunder, any bank charges incurred in PRC to be borne by WBC:

 
-9-

--------------------------------------------------------------------------------


 
The Bank of Tokyo-Mitsubishi, Limited / Head Office
 
7-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo, Japan
 
Current deposit account No. 1226623
 

4.8           
WBC shall keep full separate and accurate books and records showing particulars
of all the Licensed Products manufactured, used and/or sold. WBC agrees that MHI
at MHI’s expense, may designate a representative to audit all royalty reports
submitted to MHI and shall give such representative every facility to audit such
reports, including opportunity to inspect the factory, the relevant books and
records of WBC to the extent necessary for such audit, which books and records
shall be retained by WBC and available for inspection.

 

4.9           
Should WBC fail to make any payment due on or before the date specified in this
Agreement, then any such payment shall be subject to interest at an annual
compound rate of eight percent (8%) from the date such payment is due until the
date such payment is made.

 
Article 5.   Property
 

5.1           
All Information communicated to WBC by MHI shall remain the legal and absolute
property of MHI, and WBC undertakes and agrees to cease using such Information
upon termination of this Agreement for any reason.

 

5.2           
Upon termination as stipulated in Article 13 and Article 17 of this Agreement,
WBC shall immediately cease to use any and all Information and shall immediately
return to MHI all documents containing Information furnished by MHI hereunder
(without retaining copies thereof), except those documents required by WBC to
carry out the orders or contracts expressly referred to in Article 5.2, which
documents shall be immediately returned to MHI (without the retaining of copies
thereof) after completion of such orders or contracts. The above obligations of
WBC shall not apply to Information which WBC can prove:

 
-10-

--------------------------------------------------------------------------------


 

 
a)
was in its lawful possession at the time of disclosure to it hereunder and was
not acquired directly or indirectly from MHI;

 

 
b)
was in the public domain at the time of disclosure to it hereunder or became
publicly available after such disclosure through no fault of WBC;

 

 
c)
may lawfully become available to WBC from a source other than MHI after
disclosure to WBC hereunder.

 
5.4
WBC shall not file or cause to be filed any application for intellectual
property rights in any country of the world, which application is directed to or
incorporates any Information.

 
5.5
WBC agrees that, in the event of a breach or threatened breach by it of the
provisions of this Article 5. MHI shall be entitled to an injunction against
such breach and to claim damages and any loss of profit or any other indirect or
consequential damages that may be suffered as a result of the breach by WBC.

 
Article 6.   Improvement
 

6.1           
WBC shall have the right to modify or improve the Licensed Product. However, WBC
shall have no right to disclose, provide, apply for a patent of or license such
modification, improvements or merged technology to any third party.

 

6.2           
Either Party hereto agrees to keep the other Party advised of improvements to
the Licensed Products, made during the term of this Agreement, except for
Unusual Development, so that each party hereto may, without paying any extra
charge, benefit from the other Party’s experience and findings, and pursuant to
a non-exclusive royalty-free license to use, manufacture or sell during the term
of this Agreement subject to Secrecy obligation stipulated in Article 7 hereof.

 
However, if either party makes an Unusual developments to Information or
Licensed Product, it may in its sole discretion disclose or license such
improvement to the other party at an appropriate royalty rate and under other
conditions as separately agreed between the Parties, provided that MHI’s Unusual
developments listed in Attachment 2 shall be discussed about the license
conditions based on the request from WBC.
 
-11-

--------------------------------------------------------------------------------


 
Article 7.   Secrecy
 

7.1           
All information (including Information) furnished by MHI (hereinafter referred
to as “Confidential Information”) shall be treated by WBC as confidential, shall
only be disclosed to those employees of WBC who need to know the Confidential
Information to the extent necessary for the purposes of this Agreement and who
have given a confidentiality undertaking in accordance with Article 7.4, and
shall not be disclosed to any third party.

 

7.2           
The secrecy obligations stipulated herein shall remain in full force and effect
during and after termination or expiration of this Agreement for any reason.

 

7.3           
The requirements of Article 7.1 shall not apply to any Confidential Information
that WBC demonstrates, promptly after receipt from MHI, and to MHI’s
satisfaction, is in the public domain or is (at the time of receipt from MHI)
already in the lawful possession of WBC.

 

7.4           
WBC shall ensure that it and its successors if any, together with their
respective managers and employees shall keep the secrecy obligations hereunder.
WBC shall ensure that each of its relevant employees and managers enters into a
binding confidentiality agreement with WBC for the protection of all
Confidential Information. WBC shall establish, upon consultation with MHI, the
information management rules to prevent unauthorized disclosure thereof. Such
rules may include, without limitation, limitation of the Person, place and
manner for access to Confidential Information, management system of Confidential
Information, supervision to implement the rules and penalty in case of
violation.

 

7.5           
WBC shall not disclose or allow to be disclosed, to any third party (including
subsidiaries and affiliates of WBC), any Confidential Information, including the
existence and details of this Agreement, without MHI’s prior written approval.
Approval will only be given in as far as it is required for the fulfillment of
this Agreement. If such approval is given, WBC shall ensure that the third party
involved is bound by and complies with the secrecy obligations hereunder.

 
-12-

--------------------------------------------------------------------------------


 

7.6           
At any time during the Term of this Agreement or following expiration or
termination of this Agreement, when MHI reasonably alleges any breach of this
Article 7, WHI may audit WBC’s technical documents related to Licensed Products
to satisfy itself that WBC has complied with this Article 7.

 

7.7           
In case that WBC or MHI finds any unauthorized disclosure of Confidential
Information, the finding Party shall immediately notify the other Party of such
unauthorized disclosure. Within a week after the above notification, the Parties
shall have a meeting to discuss the countermeasure for minimizing damages and
preventing further disclosure. If there is damage caused by WBC’s reason to MHI,
WBC shall compensate MHI such damage.

 

7.8           
If unauthorized disclosure occurs by any third party, WBC and MHI shall
immediately take action such as suing the party against its disclosure.

 

7.9           
WBC shall have the right to reproduce in whole or in part, the manuals,
drawings, sets of procedures, and any documentation containing the information
and furnished hereunder by MHI, regardless of whether the same may be
copyrighted or otherwise protected as confidential proprietary property;
provided, however, that such reproductions shall be for the internal use only to
accomplish the purpose of this Agreement by WBC and shall be subject to the same
restrictions on use and disclosure as are set forth herein with respect to the
applicable manual, drawing, set of procedure or documentation. WBC shall keep
accurate records of the number and location of all such reproductions and shall
make such records available to MHI for inspection upon reasonable prior written
request. All such reproduction shall include any copyright or proprietary
labels, legends of notices placed upon or included in the manuals, the
Information and documentation by MHI.

 
-13-

--------------------------------------------------------------------------------


 
Article 8.   (Intentionally left blank)
 
Article 9.   Warranty
 

9.1           
MHI warrants that the documentation to be supplied by MHI shall be for the
latest version of the Licensed Product and shall be entirely identical with the
documentation MHI uses his current production of the Licensed Product on the
Effective Date of this Agreement.

 

9.2           
MHI warrants that the documentation to be supplied by MHI shall be complete,
correct, uniform, legible and dispatched in time according to the stipulation
contained in Article 3.1 and Attachment 1 to the Agreement. The relevant
definitions are as follows:

 

9.2.1  
The term “complete” means that the documentation to be supplied by MHI shall
include all documents of the Licensed Product as stipulated in Attachment 1 to
the Agreement and shall be exactly the same as the documentation MHI uses in his
own factories.

 

9.2.2  
The term “correct” means that the documentation to be supplied by MHI shall be
accurate.

 

9.2.3  
The term “uniform” means that the documentation to be supplied by MHI shall have
uniform symbols, standards and specifications, etc.

 

9.2.4  
The term “legible” means that the drawings, graphs, words, symbols, etc. in the
documentation to be supplied by MHI can be read easily.

 

9.3           
If WBC finds that the documentation supplied by MHI is not in conformity with
the stipulations of Article 9.2 of the Agreement, MHI shall, within the shortest
possible time, but not later than 30 (thirty) days after receipt of WBC’s
written notice, dispatch free of charge to WBC the missing, or correct, or
uniform, or legible documentation. However reply to the request will take more
than 30 days due to the reason of its difficulty such as research, design
concept etc., MHI will inform WBC the time of reply in writing.

 
-14-

--------------------------------------------------------------------------------


 

9.4           
If MHI fails to dispatch the documentation specified in Article 3.1 and
Attachment 1, MHI shall pay penalty to WBC at the following rates;

 

 
a)
0.1% (Zero point one percent) of the initial fee which stipulated in Article 4.1
for each full week of delay from 1 to 4 weeks.

     

 
b)
0.15% (zero point one five percent) of the initial fee which stipulated in
Article 4.1 for each full week of delay from 5 to 8 weeks.

     

 
c)
0.2% (zero point two percent) of the initial fee which stipulated in Article 4.1
for each full week of delay exceeding 8 weeks.




9.5           
The penalty (ies) to be paid by MHI to WBC shall not free MHI from his
obligation to continue the delivery of the documentation.

 

9.6           
If delay in delivery of any item of the documentation which WBC deems to be
important exceeds six (6) months, WBC shall have the right to terminate the
Agreement and MHI shall be obliged to refund to WBC all his payments together
with the corresponding interest at the rate of 8% per annum.

 

9.7           
MHI’s liability for damages in the performance of these services furnished to
WBC under this Agreement, regardless of whether said damages arise as a breach
of warranty, breach of contract, tort, infringement, or otherwise, shall in no
event exceed the amount 5% (Five percent) of the Initial Fee paid to MHI by WBC
hereunder. In no event will MHI have any liability of any nature for any
incidental, special, indirect, consequential, multiplied, exemplary or punitive
damages. Except as specified in Paragraph 9.3 and 9.4 hereof, MHI has no further
responsibility for any claim with respect to Information and the Licensed
Product manufactured and sold by WBC hereunder.

 
Article 10.   Delivery of documentation
 

10.1          
MHI shall provide two (2) separate acts of technical documents of the technical
documents except for reference drawings to WBC.

 
-15-

--------------------------------------------------------------------------------


 

10.2          
Within 24 hears after dispatch of each lot of the Technical Information, MHI
shall notify WBC by fax the detail of the delivery with detailed packing list of
the Technical Information.

 

10.3          
If WBC finds that some listed Technical Information is missing, it shall notify
MHI within thirty (30) days after receipt of such Technical Information (first
receipt period) and specify which part of Technical Information is missing.
Promptly after receipt of such notification, MHI shall ship the missing document
to WBC within thirty (30) days free of charge. If no such notification is
received by MHI within the first receipt period, the listed Technical
Information shall be deemed to have been accepted by WBC in full.

 

10.4          
If the Technical Information is found lost or damaged during air transportation,
WBC shall request MHI to supply the Technical Information again; MHI shall ship
the lost or damaged Technical Information to WBC within the shortest possible
time free of charge, but not later than thirty (30) days after they received the
written request from WBC.

 
Article 11.   Assignment
 
Neither this Agreement or any of the right and obligation created herein may be
assigned, in whole or in part, by either party hereto without the prior written
consent of the other party.
 
Article 12.   Trademark and Marking
 

12.1         
Nothing contained in this Agreement shall be construed as granting to WBC any
right or privilege to use, and WBC shall not use, in any manner whatsoever, the
trademark “MITSUBISHI” in logotype or in any other style, or the symbol
trademark known as the “Three Diamonds” (words or device), or any other
trademarks, owned, controlled or used by MHI, or any other word or mark similar
thereto.

 

12.2         
During the term of this Agreement, WBC, however, shall indicate in its
advertising and the like in connection with its sales of Licensed Products
manufactured or finished pursuant to this Agreement the legend “Manufactured
under license from Mitsubishi Heavy Industries, Ltd.” in equally sized lettering
on Licensed Products manufactured hereunder in the manner and to the extent from
time to time approved in writing by MHI; provided, however, that Licensed
Products bearing such plate shall conform in all respects to the designs and
quality standards established by MHI. If MHI determines that its applicable
designs and/or quality standards for Licensed Products are not complied with by
WBC, MHI shall have the right to forbid the use of such nameplate by WBC until
such time as MHI is satisfied that its applicable designs and quality standards
for Licensed Products are being wholly complied with by WBC.

 
-16-

--------------------------------------------------------------------------------


 

12.3          
Upon expiration or termination for any reason of this Agreement, WBC shall
immediately cease any use of such nameplate and phrase as provided for in
Paragraph 12.2 above.

 
Article 13.   Termination
 

13.1          
This Agreement may be terminated:

 

2)  
by either Party upon sixty (60) days written notice if the other Party shall
violate any of the provisions or conditions of this Agreement and shall fail to
discontinue or remedy such violation within the said period of sixty (60) days;

   

3)  
by either Party immediately if the other Party shall become insolvent or unable
to pay its debts as they mature, shall institute a bankruptcy or insolvency
proceeding or have such a proceeding instituted against it which is not
dismissed within thirty (30) days, shall make an assignment for the benefit of
creditors, or shall commence dissolution or liquidation proceedings;

   

4)  
by MHI immediately upon written notice being given, in the event that WBC shall
transfer all or any substantial part of its manufacturing plants for Licensed
Products or cease its business activities relating to Licensed Products;

   

5)  
by MHI immediately upon written notice being given, if control of WBC shall
pass, directly or indirectly, into the hands of a third party handling products
considered by MHI to be competitive with Licensed Products; or

   

 
-17-

--------------------------------------------------------------------------------


 

6)  
by MHI immediately upon written notice being given, if the shareholding in WBC
shall be substantially modified or if WBC shall come under the control of
management other than that controlling WBC at the date of this Agreement, and if
MHI’s interest shall be damaged by such modification of shareholder or change of
management control.

   

13.2          
Expiration or termination for any reason of this Agreement shall not in any case
operate to relieve either of the Parties from its responsibility to fulfill any
obligations under the provisions of this Agreement which shall have accrued to
such Party prior to the time of such expiration or termination.

 

13.3          
Upon expiration or termination for any reason of this Agreement, all licenses
and rights granted under this Agreement shall cease, and WBC shall discontinue
manufacture, use, sale or other disposition of Licensed Products or any part of
Licensed Products in any way (including but not limited to obtaining the license
from the other Party for the purpose of continuing to use MHI’s technology
licensed under this Agreement), and shall return all Confidential Information to
MHI subject, however, to the following:

 

1)  
WBC may continue to complete the manufacture of, and may sell, Licensed Products
for which orders have been received or contracts executed by WBC prior to the
date of the expiration or termination of this Agreement, on condition that WBC
shall, within thirty (30) days following such expiration or termination of this
Agreement, make payments of royalties and reports as provided in Article 4 in
respect of the said orders or contracts.

 
To the extent of such completion of said orders or contracts, but only to that
extent, all provisions of this Agreement shall survive such expiration or
termination and continue in full force and effect.
 

2)  
If this Agreement is not terminated prior to the expiry of the Term, then the
Parties may discuss all the terms and conditions and agree for the continuation
of the license granted under this Agreement for a further period.

   

 
-18-

--------------------------------------------------------------------------------


 

13.4          
Expiration or termination for any reason of this Agreement shall not affect
WBC’S obligations with respect to confidential treatment of Information as
provided in Article 7 and Article 12 and all provisions of this Agreement
pertaining to such confidentiality shall survive such expiration or termination
and continue in full force and effect.

 
Article 14.   Force Majeure
 

14.1          
If either of the parties to the Contract prevented from executing the Contract
by such cases of force majeure as war, serious fire, flood, typhoon, earthquake
and other cases which will be recognized by both parties upon agreement as being
cases of force majeure, the time for implementing of the present Contract shall
be extended by a period equivalent to the effect of the occurrences.

 

14.2          
The prevented party shall inform the other party as soon as possible by cable or
telex and airmail by registered letter a Certificate issued by competent
authorities concerned within 14 days of the occurrence of force majeure for the
examining and confirmation of the other party.

 

14.3          
The prevented party shall inform the other party as soon as possible by cable or
telex of the termination or elimination of the case of force majeure and
confirmed by registered airmail.

 
Article 15.   Arbitration
 
Both parties will settle the differences, if any, through friendly discussion.
If such discussion fails, the difference shall be finally settled by arbitration
in accordance with the Rules of Conciliation and Arbitration of the
International Chamber of Commerce by three arbitrators (one appointed by each
Party and the third chosen by the first two arbitrators) as amended from time to
time. The place for such arbitration shall be London, England. The arbitration
award be final and binding on both party, and both party shall act accordingly.
The arbitration fee shall be borne by the losing party except otherwise shall be
continuously executed by both parties except the part of the Agreement which is
under arbitration.
 
-19-

--------------------------------------------------------------------------------


 
Article 16.   Governing Law
 
This Agreement and all questions of construction, validity and performance under
this Agreement shall be governed by English law.
 
Article 17.   Period of Agreement
 
This Agreement shall be deemed to come into effort on the Effective Date
defined-hereinafter and unless sooner terminated under any other provision
herein contained shall continue in force for a period of ten (10) years, and
shall continue thereafter for succeeding periods of 5 years unless terminated by
either party by giving written notice to the other by registered mail stating
the intention to terminate this Agreement not less than three (3) months prior
to the expiration of said ten (10) year period or of any such succeeding period.
 
Article 18.   Ratification and Effective Date
 

18.1         
This Agreement shall become effective on the date when this Agreement has been
executed by both parties hereto.

 

18.2          
In the event that either parties’ government approval is required for the
effectiveness of this Agreement, this Agreement shall become effective on the
date of such approval. Both parties will be entitled to terminate this Agreement
unless such government approval is obtained within three (3) months after the
execution of this Agreement.

 
Article 19.   Competitive Products
 
WBC agrees that it will exert its best effort for promoting the business of the
Licensed Product in the Territory.
 
Article 20.   Subcontract for components
 

20.1          
WBC shall sub-contract to MHI the supply of components for Licensed Products as
itemized below, if orders received or contracts executed by WBC requires the
following components being imported from outside the Territory;

 
-20-

--------------------------------------------------------------------------------


 
Price of components not mentioned in the followings shall be discussed and
agreed, referring to the following prices.
 
[Items & Prices of components to be subcontracted from MHI (For 600MW Class
Axial Flow Fan)]


(1)
Forced Draft Fan (Model No. ML-H1-R118/260)
             
(A)
Rotor, Hydraulic Cylinder (1) Fan
JPY
10,697,000-
   
(Parts/Item No.: 1, 3, 4, 5, 13(*), 15)
               
(B)
Pilot Valve/Sleeve (1) Fan
JPY
1,550,000-
   
(Parts/ItemNo.:13)
               
(C)
Others (1) Fan
JPY
2,558,000-
   
(Parts/Item No.:6-12, 14)
               
(D)
Roller Bearing for one (1) Fan
JPY
1,650,000-
     
(2)
Induced Draft Fan (Model No. ML-H1-R155/300
         
(A)
Rotor, Hydraulic Cy1inder (1) Fan
JPY
18,893,000-
   
(Parts/Item No.: 1, 3, 4, 5, 13(*), 18)
               
(B)
Moving Blade (Casting) (1) Fan
JPY
9,985,000-
           
(C)
Pilot Valve/Sleeve (1) Fan
JPY
1,740,000-
   
(Parts/Item No.: 13)
               
(D)
Others (1) Fan
JPY
8,332,000-
   
(Parts/Item No.:6-12, 14-17)
               
(E)
Roller Bearing for one (1) Fan
JPY
1,530,000-
         
(3)
 Primary Air Fan (Model No. ML-H2-R112/170)              
(A)
Rotor, Hydraulic Cylinder (1) Fan
JPY
13,145,000-
   
(Parts/Item No.:2, 3, 4, 5, 7, 8, 9, 10, 15(*), 21)
               
(B)
Pilot Valve/Sleeve (1) Fan
JPY
1,333,000-
   
(Parts/Item No.:15)
               
(C)
Others (1) Fan
JPY
5,288,000-
   
(Parts/Item No.:6, 11-14, 16-20)
               
(D)
Roller Bearing for one (1) Fan
JPY
2,000,000-
     
(4)
 Boost Up Fan (Model No.ML-H1-R236/440)              
(A)
Rotor, Hydraulic Cylinder (1) Fan
JPY
74,551,000-
   
(Parts/Item No.: 13, 4, 5, 13(*), 18)
               
(B)
Moving Blade (Casting) (1) Fan
JPY
28,428,000-
           
(C)
Pilot Valve/Sleeve (1) Fan.
JPY
1,594,000-
   
(Parts/Item No.: 13)
               
(D)
Others (1) Fan
JPY
11,627,000-
   
(Parts/Item No.; 6-12, 14-17)
   

 
-21-

--------------------------------------------------------------------------------


 
(Note)
(1)
All components supplied by MHI shall be delivered CIF Shanghai Port in
accordance with Incoterms 2000 and unloading work at the port of destination
shall be by WBC.

     

 
(2)
When Roller Bearing alone needs to be sourced from outside of the Territory, WBC
can procure the Roller Bearing from other source than MHI.

     

 
(3)
Delivery schedule of subcontracted component shall be agreed in each
subcontract.

     

 
(4)
The above prices are for the components of the Fan of Model as specified above.
In case that the component which is subcontracted in accordance with this
agreement is for the Fan of different Model from the above; prices thereof shall
be quoted by MHI and agreed by both parties in each subcontract.

     

 
(5)
Detail scope of work of the above components is specified in Attachment 5.

     

 
(6)
The above prices shall be valid until 31 March, 2007. Thereafter, the prices
shall be quoted by MHI and agreed by both parties.

 

20.2         
Payment Terms for components subcontracted to MHI shall be made by the
irrevocable Letter of Credit, and the detailed terms and conditions of the
Letter of Credit shall be in accordance with the relevant project subcontract.

 

20.3         
WBC shall supply any part of Product, other than the components to be supplied
by MHI, as required by the project. MHI shall not bear any responsibility for
the quality and performance for those components which are not supplied by MHI.
MHI shall bear liability to WBC for the quality and performance for those
components supplied by MHI in accordance with the relevant project subcontract.

 
-22-

--------------------------------------------------------------------------------


 
Article 21.   No agency Relationship
 
Nothing contained in this Agreement shall be construed to institute any of
agency relationship between the parties hereto.
 
Article 22.   Entire Agreement and Variations
 
This Agreement constitutes the entire and only agreement between the parties
hereto and no variation, modification or alteration of any of the terms of this
Agreement shall be of any effect unless in writing signed by the authorized
officer or representative on behalf of each of the parties hereto.
 
Article 23.   Notices
 
All notices provided for herein shall be in writing and considered given when
sent by registered mail,


if to WBC:
Liu Shu Peng
Vice General Manager
Advanced Engineering of Professor Rank
Wuhan Blower Co., Ltd.
Cang Long dao Science Park East Lake Technology
Development Zone, Wuhan, P.R.C
   
if to MHI:
Masaki Hirose
Manager, Business Development and Strategic Planning Group
Mitsubishi Heavy Industries, Ltd.
3-1, Minatomirai 3-Chome, Nishi-ku, 220-8401, Japan
   
Yasuo Nagashima
Acting General Manager, Sales Department
Nagasaki Shipyard and Machinery Works
1-1, Akumoura-machi, Nagasaki, 850-8610, Japan

 
or to such addresses either party shall from time to time, furnished in writing
to other for such purpose.
 
-23-

--------------------------------------------------------------------------------


 
Article 24.   Attachments
 
All the attachment of this Agreement are integral part of this Agreement and
have the same force as the Train agreement.
 
NOW WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly and legally authorized officers or representatives in two
(2) originals with same force and effect on the day and year first above.


Mitsubishi Heavy Industries, Ltd.
 
Wuhan Blower Co., Ltd.
     
/s/ Eiichi Ishii
 
/s/ Xu Jie
Eiichi Ishii
 
Xu Jie
General Manager, Power Systems
 
President
International Operations Department
 
General Manager
Power Systems Headquarters
   

 
-24-

--------------------------------------------------------------------------------

